Case 2:16-cv-01003-UDJ-KK Document 57 Filed 01/15/19 Page 1 of 1 PageID #: 240



                            UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                  LAKE CHARLES DIVISION

ING BANK N.V.,                                 §      CIVIL ACTION NO. 16-cv-01003
                                               §
v.                                             §      JUDGE
                                               §
M/V CHARANA NAREE, IMO No.                     §      MAGISTRATE JUDGE KAY
9296303, her engines, tackle, equipment,       §
furniture, appurtenances, etc., in rem         §      ADMIRALTY


                                            ORDER

         UPON CONSIDERATION of the foregoing Joint Motion to Continue the Trial, Pre-Trial

Conference, and Related Deadlines, and finding it well founded under the circumstances;

         IT IS HEREBY ORDERED that the motion is GRANTED.

         IF    IS   FURTHER     ORDERED        that    this   Court   will   conduct   a   Telephone

Scheduling Conference on the 14th day of February, 2019, at 10:00 a.m. for the purpose of

selecting new dates for the trial, pre-trial conference and related deadlines.

         Lake Charles, Louisiana, this 15th day of January, 2019.




                                              UNITED STATES MAGISTRATE JUDGE




{N1583533 -}
